Name: Commission Regulation (EEC) No 3492/85 of 10 December 1985 amending for the ninth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 85No L 334/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3492/85 of 10 December 1985 amending for the ninth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) 2055/84 (2), and in particular Articles 3 and 4 thereof, Whereas it is appropriate to extend from 31 December 1985 to 31 December 1986 the validity of the provisions laid down for tobacco originating in countries or territo ­ ries which benefit from the generalized system of prefe ­ rences ; Whereas it is therefore necessary to make appropriate amendments to Regulation (EEC) No 3035/79 (3), as last amended by Regulation (EEC) No 3454/84 (4) ; HAS ADOPTED THIS REGULATION : Article 1 In Article 8 (2) of Regulation (EEC) No 3035/79 , *31 December 1985' is hereby replaced by '31 December 1986'. Article 2 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 14, 21 . 1 . 1969, p. 1 . 0 OJ No L 191 , 19 . 7 . 1984, p. 1 . (3) OJ No L 341 , 31 . 12. 1979, p. 26 . 0 OJ No L 319, 8 . 12. 1984, p. 5 .